MEMORANDUM **
Juan Humberto Valenzuela-Sanehez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his special motion to seek relief pursuant to former Immigration and Nationality Act § 212(c). We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Avila-Sanchez v. Mukasey, *605509 F.3d 1037, 1039-40 (9th Cir.2007), and we deny the petition for review.
We reject Valenzuela-Sanchez’s constitutional challenge to 8 C.F.R. § 1003.44(k)(2). See id. at 1041.
We need not reach Valenzuela-Sanchez’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.